UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1761


DAW MANG CINGH HUAI,

                Petitioner,

          v.

ERIC H. HOLDER, JR.,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 14, 2009                  Decided:   August 20, 2009


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daw Mang Cingh Huai, Petitioner Pro Se. Gregory G. Katsas,
Assistant   Attorney General,   Richard   M.   Evans,   Assistant
Director,   Marshall Tamor   Golding,   Office   of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daw Mang Cingh Huai, a native and citizen of Burma,

petitions for review of an order of the Board of Immigration

Appeals        dismissing       her   appeal       from     the    Immigration         Judge’s

denial of her applications for relief from removal.

                Huai     first     challenges       the     determination         that     she

failed to establish eligibility for asylum.                            To obtain reversal

of   a   determination           denying     eligibility      for      relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”               INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).        We have reviewed the evidence of record and conclude

that Huai fails to show that the evidence compels a contrary

result.

                Having failed to qualify for asylum, Huai cannot meet

the more stringent standard for withholding of removal.                                Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                  Finally, we uphold the finding below

that Huai failed to demonstrate that it is more likely than not

that     she    would     be    tortured     if    removed        to   Burma.     8     C.F.R.

§ 1208.16(c)(2) (2009).

               We      therefore      deny    the    petition          for   review.        We

dispense        with     oral     argument        because     the      facts     and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                  PETITION DENIED




                                3